DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 14 and 16 are pending in the instant application; claim 3 is withdrawn as being directed to a non-elected invention; claim 1 and 16 are amended; claims 4-13, 15 and 17-20 are cancelled; claims 1, 2, 14 and 16 are the subject of the Office Action below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted December 22, 2020 was filed after the mailing date of the application on April 20, 2018.  The submission is in 

Examination Considerations
Applicant's Amendments filed December 22, 2021 have been received and entered into the present application. Claims 1, 2, 14 and 16 are pending and are herein examined on the merits.
Applicant's Arguments, filed December 22, 2021 have been fully considered. Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Claim Rejections - 35 USC § 112 - Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 14 and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

It is noted that Applicant has amended independent claim to only require the previously elected species of disease and tyrosine hydroxylase inhibitor, thus the same rejection is applied and reincorporated here within.

Response to Applicant’s Arguments:
Applicant traverses rejection and reiterates argument of alleging the Office has not identified objective evidence that one of ordinary skill would have any reason to doubt the enablement of the instantly claimed method. Applicant reiterates that the Office has not provided evidence that even if tyrosine hydroxylase is downregulated in diabetic retinopathy, as taught by El-Asrar, it does not follow that inhibition of it would not treat diabetic retinopathy. Applicant reiterates that based on Bhatia et al, that other mechanisms may impact diabetic retinopathy such as inhibiting catecholamine synthesis. Applicant alleges that the Office has not satisfied the evidentiary burden.
Applicant’s arguments are found unpersuasive for reasons of record. Applicant has not presented any new arguments or evidence to address the issues previously raised in Office Actions (Final Office Action – mailed 06/22/2020 and Advisory Action – mailed 11/20/2020). Applicant has now submitted to Bahatia et al reference to the et al makes no such assertion or even a connection to tyrosine hydroxylase inhibitors. Applicant points to no evidence in the cited reference that guides one to draw the conclusion that is being argued. Furthermore, Applicant has still not addressed that the disclosed Example does not provide sufficient description for one to make and/or use the claimed invention. Applicant continues to shift focus, arguing that the evidentiary burden is not met. However, as previously address the Office disagrees with Applicant’s opinion because as previously discussed (Non-Final Office Action- mailed 12/12/2019), the art of El-Asrar et al., explicitly teaches that tyrosine hydroxylase is demonstrated to be downregulated in diabetic retinopathy, which raises doubt as to further inhibition being a viable target for therapy. Furthermore, as previously discussed, Applicant only discloses in the specification for the Example, an inhibitor described by functional descriptive language, not structural or physical features, leaving one to have to figure out how to make and/or use the claimed invention. While Applicant argues that generally a tyrosine hydroxylase inhibitor can still be beneficial, even if already downregulated in the claimed disease, Applicant has still not disclosed which inhibitor has provided benefit, leaving one of ordinary skill in the art to guess what actual tyrosine hydroxylase inhibitor provided this function, thus having to resort to undue experimentation. Applicant has not provided sufficient guidance such that one would be enabled to make and/or use the claimed invention. Applicant’s arguments are found unpersuasive.

Reiterated Rejection:
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  These factors include, but are not limited to:
	(A)	The breadth of the claims;
	(B) 	The nature of the invention;
	(C) 	The state of the prior art;
	(D) 	The level of one of ordinary skill;
	(E) 	The level of predictability in the art;
	(F) 	The amount of direction provided by the inventor;
	(G) 	The existence of working examples; and
	(H) 	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
	
The standard for determining whether the specifications meets the enablement test was first stated in Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916), and asks if the experimentation needed to practice the invention undue or unreasonable.
The claimed invention is enabled if any person skilled in the art can make and use the invention without undue experimentation.  The focus is on 'undue' rather than on 'experimentation' (In re Wands, at 737, 8 USPQ2d at 1404; see also United States v. Teletronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988)).
A patent need not teach what is well known in the art (In re Buchner, 929 F.2d 660, at 661, 18 USPQ2d 1331, at 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, at 231 USPQ 81, at 94 (Fed.Cir. 1986), cert. denied, 480 U.S. 947 (1987); Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, at 1463, 221 USPQ 481, at 489 (Fed. Cir. 1984)).
In re Vaeck, 947 F.2d 488, at 495, 20 USPQ2d 1438, at 1444 (Fed. Cir. 1991); Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, at 576, 224 USPQ 409, at 413 (Fed. Cir. 1984).

The Breadth of the Claims
The claims are overly broad where the claims encompass a method of treating diabetic retinopathy, through administration of a tyrosine hydroxlase inhibitor of -methyl DL-tryosine.

The Nature of the Invention, and the Level of One of Ordinary Skill
As it is with many inventions in the field medical treatments, the art is multidisciplinary.  Applicants' claimed invention relates to a few of the core technologies and scientific concepts disease etiology, comorbidities and ligand chemistry, to name a few.  In particular, the claimed invention requires ophthalmic treatment with specified tyrosine hydroxylase inhibitors to patients with diabetic retinopathy.
Those of skill in the art have a strong understanding of the relationship of eliciting a response to treating a disorder and the functional limitations of the claimed invention.  Where the specification failed to provide guidance, the person of ordinary skill in the art would be capable of identifying the appropriate art for the requisite guidance.  Accordingly, those of ordinary skill in the art would understand that certain amounts of experimentation with similarly related inventions may be required.  For example, as it relates to Applicants' claimed invention, one of ordinary skill in the art may find that 

The Amount of Guidance, and the Existence of Working Examples
In the Background of the Invention, the Applicant summarizes the types of retinopathy (such as diabetic retinopathy) indicating the types of damage it causes. Applicant discusses current treatments available where they are commonly administered by the physician to the patient. Applicant indicates that there is a need for developing effective treatment that can be administered by the patient.
In the Summary of the Invention, Applicant indicates that the invention is directed to a method of treating retinopathy through the administration of a therapeutically effective a tyrosine hydroxylase inhibitor.  
In the Detailed Description of the Invention, Applicant discloses several compounds as tyrosine hydroxylase inhibitors, including the elected -methyl DL-tryosine.  Applicant then alleges that tyrosine hydroxylase inhibitors in general benefit retinopathies without disclosing the rationale or reasoning to come to such conclusion.  Applicant discloses as an exemplified embodiment of treatment a 100 patient study with diabetic retinopathy administering a daily dose of tyrosine hydroxylase inhibitor and allege that after 30 days that the test group shows improvement in retinal blood flow and a reduction in abnormal retinal vasculature as compared to the control group (see specification, Example 1, p.9-10, [0041]).  It appears the Applicant is indicating that patient study has been carried out, however, no specific tyrosine hydroxylase inhibitor 

The State of the Prior Art, and the Level of Predictability in the Art
A number of scientific challenges are present in asserting the direct correlation between drug receptor interaction and drug treatment for diseases and disorders.  Generally, there are a number of art-related disclosures that illustrate that the art as it pertains to the claimed invention is unpredictable.
The state of the art often discusses tyrosine hydroxylase in diabetic retinopathy as being down regulated as evidenced by El-Asrar et al. (Mediators of Inflammation, 2014, Article ID 746415, pp.1-10). El-Asrar teaches a diabetic retinopathy rat model that demonstrates levels of tyrosine hydroxylase is significantly lower in diabetic rats versus nondiabetic rats (p.3, col.2, para.4). Thus inhibition of tyrosine hydroxylase does not appear to even be a viable target in diabetic retinopathy. While this art does not accentuate tyrosine hydroxylase inhibition as a target for therapy, Applicant presents examples stating that a diabetic retinopathy patient population shows improvement with administration of tyrosine hydroxylase inhibitors, however, the issue is that Applicant fails to disclose which species or how many species and at what dosing demonstrated that result. Applicant further does not disclose how inhibition of tyrosine hydroxylase benefits retinopathy or anything associated with retinopathy. As evidenced by El-Asrar, tyrosine hydroxylase appears to be down regulated, at least in the diabetic retinopathy model. One of skill in the art would find these factors important in considering the practical application of alleging the proposed treatment.

The Quantity of Experimentation
Based on the art cited above, the unresolved issues in the relevant art pertaining to treating retinopathy with tyrosine hydroxylase inhibition is that one cannot infer from the disclosed proposed study or the state of the art that inhibiting tyrosine hydroxylase would even benefit treating retinopathy.  
Prior art has demonstrated that, at least in a diabetic retinopathy animal model, that tyrosine hydroxylase is down regulated, thus inhibition would not be a viable target for therapeutic intervention. Likewise, Applicant alleging that generally a tyrosine hydroxylase inhibitor benefits diabetic retinopathy patients without any indication of the specific inhibitor or the dosing used, does not provide the guidance needed to use the claimed invention. 
Accordingly, in order to enable the invention as claimed, one of ordinary skill in the art would have to resort to undue experimentation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TORI STRONG whose telephone number is (571)272-6333.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        
TORI STRONG
Examiner
Art Unit 1629



/TORI STRONG/Examiner, Art Unit 1629